*99MOTION TO DISMISS
PER CURIAM:
This is a motion by appellee to dismiss the interlocutory appeal taken from an order denying a motion to dismiss the information and an order denying a motion to suppress evidence. The motions were predicated upon the State’s failure to.comply with discovery under Rule 3.220, Rules of Criminal Procedure, 33 F.S.A. While we deplore the State’s apparent disregard of the discovery rule, an interlocutory appeal by the defendant is not countenanced by the Appellate Rules. State v. Pierce, Fla. 269 So.2d 664. Appellant’s argument in favor of our taking jurisdiction under common law certiorari is persuasive, but we are not constrained to do so in this instance. The question raised may, of course, be reviewed on appeal from judgment should there be a conviction.
Appeal dismissed.
BOYER, Acting C. J., and McCORD and JOHNSON, JJ„ concur.